DETAILED ACTION
This is the Office action based on the 16577580 application filed May 20, 2019, and in response to applicant’s argument/remark filed on November 16, 2020.  Claims 1-16 are currently pending and have been considered below.  Applicant’s cancellation of claims 17-24 acknowledged.  Claims 9-16 withdrawn from consideration.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.    -- The term "high purity colloidal silica" is a relative term which renders the claim indefinite.  The term "high purity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear how pure a colloidal silica is to be considered high purity.  For the purpose of examining it will be assumed that any commercially available colloidal silica may be considered high purity colloidal silica.  Applicant’s argument that this term is definite because a search show that there are 6 issued patents having this term is not persuasive.  Just because a term appears in an issued patent does not mean it is definite.  Applicant’s argument that this term is definite because an issued patent indicate that a high purity colloidal silica may have low metal content is not persuasive.  First, this is not considered a definition of the term.  Secondly, just because a term appears in an issued patent does not mean it is definite.-- The term "nano-sized" is not defined by the claim, and the specification does not define the metes and bounds of this term.  One of ordinary skill in the art would not be clear about the size range, e.g. <10 nm, <100 nm, <1000 nm, etc., for a colloidal silica to be considered nano-sized.  For the purpose of examining it will be assumed that colloidal silica having size less than 1000 nm may be considered nano-sized colloidal silica.  Applicant’s argument that this term is definite because a search show that there are 6 issued patents having this term is not persuasive.  Just because a term appears in an issued patent does not mean it is definite.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to  
Claims 1-6 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stender et al. (U.S. PGPub. No. 20160237315), hereinafter “Stender’315”:--Claims 1, 2, 3, 4: Stender’315 teaches a polishing composition, comprisingsilica abrasive having particle size preferably 30-300 nm at a concentration of preferably 0.05-10 wt.% ([0028, 0029, 0055]);corrosion inhibitor, such as benzotriazole , at a concentration of less than 1 wt.%, ([0200-0201]);a stabilizing agent, such as malonic acid, at a concentration of 0.001-2 wt.% ([0187, 0188]);a solvent, such as water ([0015]);a pH adjustor at a concentration of 0.001-5 wt.%, to adjust the pH to preferably 3-9   ([0015,0167]);
an oxidizer at a preferably concentration of 0.5-10 wt.% ([0086-0100]); a chelator ([0176]);a surfactant at a concentration of 0.001-0.2 wt.% ([0189-0196]).         It is noted that the above concentration ranges overlap the corresponding concentration ranges recited in claim 1, and that at least some of the malonic acid would exist as a salt in the composition.  It is noted that the melonic acid salt equivalent to the salt of a polyprotic acid recited in claim 1.  It is noted that the malonic acid has a pKa1 of 2.8.  It is further noted that one of the melonic acid salt has a pKa1 between 1 and 3, and another melonic acid salt has a pKa1 between 0.5 and 10.. 
 Claims 1-8 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stender et al. (U.S. PGPub. No. 20180002571), hereinafter “Stender’571”:--Claims 1, 2, 3, 4, 5, 6, 7: Stender’571 teaches a polishing composition, comprisingsilica abrasive having particle size preferably 30-200 nm at a concentration of preferably 3-15 wt.% ([0029, 0055]);an inorganic silicate, such as ammonium silicate ([0035]);corrosion inhibitor, such as benzotriazole , at a concentration of less than 0.001-1 wt.%, ([0044]);chelating agents, such as malonic acid, at a concentration of 0.01-3 wt.% ([0058-0060]);water ([0027-0028]);a pH adjustor, such as malonic acid, at a concentration of 0.0001-5 wt.%, to adjust the pH to 9-11.5   ([0054-0056]);
an oxidizer, such as hydrogen peroxide, at a preferably concentration of 0.1-3 wt.% ([0041-0043]); a chelator ([0058]);a surfactant, such as ethoxylated acetylenic diol surfactant, at a concentration of 0.0001-1 wt.% ([0047-0053]).         It is noted that the above concentration ranges overlap the corresponding concentration ranges recited in claim 1, and that at least some of the malonic acid would exist as a salt in the composition.  It is noted that the malonic acid salt equivalent to the salt of a polyprotic acid recited in claim 1.  It is noted that the malonic acid has a pKa1 of 2.8.  It is further noted that one of the melonic acid salt has a pKa1 between 1 and 3, and another malonic acid salt has a pKa1 between 0.5 and 10.        Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Stender’571.--Claim 8: Stender’571 further teaches that the polishing composition may further comprise an inorganic silicate, such as potassium silicate at a concentration of 0.01-10 wt.% ([0035-0036]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a combination of malonic acid and potassium silicate at a concentration of 0.025-4 wt.%.
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach a salt of a polyprotic acid with PKa1 between 1 and 3 and a salt of a polyprotic acid with PKa1 between 0.5 to 10, this argument is not persuasive.  As explained above, malonic acid, having a pKa1 of 2.8, satisfies both conditions.  Since at least some of the malonic acid molecules would exist as a salt in the composition, there is a first malonic salt molecule has a PKa1 between 1- 3 and a second malonic salt molecule has a PKa1 between 0.5-10.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713